Citation Nr: 1119866	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a meniscectomy of the right knee.

2.  Entitlement to a rating in excess of 20 percent for residuals of a meniscectomy of the left knee.

3.  Entitlement to a rating in excess of 20 percent for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 until October 1966.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.

The Veteran was afforded a hearing in January 2008 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.  In October 2010, these matters came before the Board and were remanded for additional development.

The low back issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Severe recurrent subluxation or lateral instability of the right knee has not been shown; right knee arthritis is shown.

2.  Severe recurrent subluxation or lateral instability of the left knee has not been shown; right knee arthritis is shown.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for residuals of a meniscectomy of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 5260, 5261 (2010).

2.  The criteria for a 20 percent rating for residuals of a meniscectomy of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5256, 5257, 5258, 5259, 5260, 5261 (2010).

3.  A separate compensable rating for arthritis of the right knee has been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5003-5010 (2010).

4.  A separate compensable rating for arthritis of the left knee has been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5003-5010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

The Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as the evidence below illustrates, the disabilities on appeal have not significantly changed and uniform evaluations are warranted.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2010).

In VAOPGCPREC 23-97, the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2009).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional disability.

In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The Veteran's knee disabilities have been rated 20 percent disabling under DC 5259-5258 since April 1999, which is the maximum available under those diagnostic codes.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  The Board has considered DCs 5256 (ankylosis), 5257 (instability), 5258 (dislocated cartilage), 5260 (limitation of flexion), and 5261 (limitation of extension).  

In order to warrant higher ratings, the evidence must show: 

* ankylosis of the knee in favorable angle in full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256); 
* severe impairment of the knee with recurrent subluxation or lateral instability (30 percent under DC 5257); or separate ratings for 
* limitation of flexion to 45 degrees (10 percent under DC 5260); 
* limitation of extension to 10 degrees (10 percent under DC 5261).

In addition, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 (traumatic arthritis).

First, ankylosis, defined as a fixation of the joint, has not been shown.  In a February 2007 VA examination, range of motion was reported as both knees from zero to 90 degrees with pain at the end of range of motion.  In a July 2007 orthopedic consultation, range of motion of the right knee was zero to 90 degrees, and in the left knee from zero to 100 degrees.  A February 2010 VA examination reflected flexion of the right knee to 75 degrees, and flexion to the left knee to 70 degrees.  Thus, the evidence does not support a higher rating under DC 5256 for knee ankylosis.

Next, the Board finds that a rating in excess of 20 percent under DC 5257 is not warranted.  Of note, while a February 2007 examination did not specifically report on instability, a physical assessment revealed no joint effusion, and no evidence of fatigue, weakness, or lack of endurance.  In a thorough July 2007 orthopedic consultation, the Veteran reported pain, swelling, and giving away but no valgus or varus laxity was noted of the right or left knee.  Anterior/posterior laxity of the left knee was moderate and of the right knee was mild.  In the February 2010 VA examination, instability of both knees was reported as "mild."  Given that severe recurrent subluxation or lateral instability has not been shown, the Board finds that a higher rating under DC 5257 is not warranted.

Next, the Board will consider whether separate ratings are warranted for limitation of motion.  The most limiting of  range of motion was reported in the most recent VA examination in February 2010.  At that time, extension was 8 degrees in both knees, and flexion was 75 degrees on the right and 70 degrees on the left.  

In order to warrant a compensable rating, extension must be limited to 10 degrees or more.  With extension limited to 8 degrees, a compensable rating is not warranted.  Similarly, to warrant a compensable rating for flexion, it must be limited to 60 degrees or less.  At 70 degrees (left) and 75 degrees (right), a compensable rating is not warranted. 

Nonetheless, the Board finds that a separate compensable rating is warranted for arthritis of both knees.  To this end, the Board notes that magnetic resonance imaging (MRI) of the right knee in August 2009 revealed a severe deformity with markedly abnormal menisci showing severe tearing.  The impressions were of bone bruises, severe chronic tears and degenerating of the medial and lateral menisci, strain of the medial collateral ligament, effusion, and chondromalacia patella.

An MRI of the left knee in August 2009 showed similar pathology to that of the right knee.  The impressions were of severe degenerative changes with prominent bone bruises, severe tears of medial and lateral menisci as well as posterior cruciate ligaments, medial collateral ligament strain, effusion, and chondromalacia patella.

Moreover, VA examination in February 2010 showed giving way, instability, stiffness, swelling, tenderness, and locking one to three times a month in both knees.  Both knees produced objective signs of pain on motion, and following review of August 2009 MRIs, the examiner diagnosed the Veteran with severe osteoarthritis and severe internal derangement of both knees.  

Based on the medical evidence reflecting osteoarthritis of both knees with some limitation of motion and ongoing complaints of painful motion, the Board finds that separate compensable ratings are warranted for both knees under DCs 5003-5010.  

The Board has considered the Veteran's statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  In considering whether rating in excess of 30 percent is warranted, he is not competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's left and right knee disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Given the medical evidence outlined above, combined with the Veteran's competent lay statements regarding pain, the Board finds that separate compensable ratings are warranted for both knees under DCs 5003-5010 for arthritis.

Next, the Board has considered whether referral for an extraschedular rating is warranted.  Extraschedular requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates a veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If a veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of an extraschedular rating is not warranted.

Specifically, the Veteran's complaints and medical findings associated with the right and left knee disabilities includes pain, stiffness, swelling, and some limitation of motion. The schedular rating criteria specifically contemplate ratings based on limitation of motion or limitation of function, including as due to DeLuca factors of pain, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy, and instability. 

In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of letters sent to the Veteran in December 2006 and May 2007 that fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claims were readjudicated, and a supplemental statement of the case was issued in March 2010.  Neither the Veteran, nor his representative, have indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice with regard to the appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Moreover, in a hearing before the Board, the undersigned clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran could submit in support of his claims.  These actions supplemented VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.  Consequently, the Board finds that the duty to notify has been satisfied.

Further, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claims for an increased ratings as this is the premise of the claims.  It is therefore inherent that the he had actual knowledge of the rating element of the claims.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disabilities on appeal by correspondence dated in May 2007.  Any questions as to the appropriate effective dates to be assigned for the compensable ratings for arthritis will be addressed by the RO in due course.  

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, service records have been obtained, as have records of VA treatment.  

Furthermore, VA examinations were conducted in February 2007 and February 2010, during which the examiners reviewed the claims file, reported the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on examinations that are consistent with the record.  As such, the examinations are found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, his statements in support of the claim are also of record, including testimony provided at a January 2008 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  

Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for residuals of a meniscectomy of the right knee is denied.

A rating in excess of 20 percent for residuals of a meniscectomy of the left knee is denied.

A separate compensable rating for right knee arthritis is granted subject to the controlling regulations applicable to payment of monetary benefit.

A separate compensable rating for left knee arthritis is granted subject to the controlling regulations applicable to payment of monetary benefit.


REMAND

The Veteran is seeking evaluation of his lumbosacral strain.  To that end, the Board notes that the most recent VA examination of the back was in February 2007.  In a statement of May 2007, he suggested that his back symptoms were continuing to worsen.

When available evidence is too old for an adequate evaluation of an appellant's current condition, VA's duty to assist includes providing a new examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the Veteran's last examination is found to be stale, as it was conducted more than four years ago.  In light of his May 2007 statement, the Board finds there to be a great likelihood that a significant change in the level of disability occurred since the time of the Veteran's last examination.  Accordingly, a new examination of the spine is to be conducted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VA Medical Center in East Orange for the period from November 2008 until the present.

2.  Schedule the Veteran for an examination of the spine.  In reporting all ranges of motion, the examiner is to note at what degree of motion pain begins.

3.  Thereafter, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Readjudicate the claim for an increased rating.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


